        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

             v.
                                                          CRIMINAL ACTION
 OMAR BERNARD,                                            NO. 20-00208

                       Defendant.


                                    MEMORANDUM
PAPPERT, J.                                                         November 2, 2020

      Omar Bernard was charged by indictment with one count of possession of a

firearm and ammunition by a felon in violation of 18 U.S.C. § 922(g)(1) and 924(e).

Bernard moves to suppress all evidence gathered from a search of his residence

pursuant to a warrant. He contends that the affidavit of probable cause supporting the

warrant application omitted material information that the affiant had a duty to

disclose. Bernard also argues the search violated the Fourth Amendment because the

executing officer failed to end the search when he discovered, or reasonably should have

discovered, that the warrant lacked particularity. The Government filed a Response,

and the Court held a suppression hearing on October 19, 2020. For the reasons that

follow, the Court denies the Motion.
           Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 2 of 15




                                                  I

                                                 A1

       On February 7, 2020, Latoya Baker reported an instance of domestic violence to

the Philadelphia Police. (Def s Br. in Support of Suppression, Attachment B, ECF No.

14-1.) Baker told Detective Mary Kuchinsky that her boyfriend, Omar Bernard, hit and

threatened to shoot her inside their home at 5142 Harlan Street in Philadelphia. (Id.)

Baker also reported that Bernard kept several unregistered firearms in the home and

that he dealt drugs out of the apartment. (Id.) Detective Kuchinsky memorialized

these statements in an Investigation Interview Record. (Id.) In that record, Detective

Kuchinsky noted that Baker lived with Bernard in an apartment at 5142 Harlan St.

2nd fl[oor]. (Id.)

       Detective Kuchinsky referred the case to Detective David Palma, who at the time

was serving on the Gun Violence Reduction Task Force. (Hr g Tr. 8:8–10, 7:18–19.)

Before seeking a search warrant for 5142 Harlan Street, Detective Palma investigated

the property to determine whether it was a single- or multi-unit dwelling. (Id. at

13:22–25, 14:1–17.) He viewed the home on Google Maps and did not observe separate

entrances, mailboxes, doorbells or apartment numbers. (Id.) He also searched the

property in the City of Philadelphia s police system, which indicated that the City had

not zoned the property for separate apartments. (Id. at 14:8–12, 16:4–7.) Next, he

cross-referenced that information on the City s property search website, which also

indicated that the City had not zoned the home for apartments. (Id. at 14:13–17.) The



       1 Detective David Palma and Gisela Garcia, an investigator with the Federal Public
Defender s Office, testified at the suppression hearing on October 19, 2020. The Court credits each
witness s testimony.

                                                  2
        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 3 of 15




record in that database also showed that the home is a two-story masonry rowhome

with 840 square feet of living space. (Id. at 16:11–25, 17:1–7.) Detective Palma

testified at the suppression hearing that he did not find anything during this

preliminary investigation indicating the home at 5142 Harlan Street was divided into

multiple apartments. (Id. at 16:4–7.)

       Based on his investigation, Detective Palma submitted an affidavit of probable

cause to a magistrate judge in Philadelphia on February 19, 2020 and obtained the next

day a search warrant for the entirety of 5142 Harlan Street. (Def s Br. in Support of

Suppression, Attachment C, ECF No. 14-1.) In the affidavit of probable cause, Palma

made no reference to separate apartments within 5142 Harlan Street. (Id.) The

warrant authorized officers to search for and seize items consistent with narcotics and

firearms possession, including safes. (Id.) Detective Palma executed the warrant on

February 21. (Hr g Tr. 23:11–16.) Upon entering the home, he bypassed a closed door

on the first floor, went upstairs and found Bernard in a second-floor bedroom. (Id. at

45:23–25, 46:1–7.) Palma recovered a set of keys in Bernard s room, which included a

key to a safe. (Id. at 25:2–4.) The second floor also included a smaller room with a

table and a refrigerator. (Id. at 26:5–7, 51:8–10.)

       After concluding the second-floor search, Detective Palma returned downstairs,

searched the area inside the front door of the residence and spoke to the resident living

behind the secured door on the first floor. (Id. at 29:1–4, 27:21–25, 28:1–25.) Palma

did not search behind this door because he determined the resident had no connection

to Bernard. (Id. at 46:8–15.) While searching the unsecured first-floor area, he

discovered a loaded semiautomatic rifle behind piled-up trash bags and other items.



                                             3
           Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 4 of 15




(Id. at 30:19–20; Gov t Resp. Br. at 4; Bernard Indictment, ECF No. 1.) He also

uncovered a locked safe. (Hr g Tr. at 29:7–12.) Detective Palma used the key from

Bernard s second-floor residence to unlock the safe, which revealed two loaded

semiautomatic pistols and several identification cards belonging to Bernard. (Id. at

29:7–25; Gov t Resp. Br. at 4; Bernard Indictment.)

       Although Detective Palma s preliminary investigation suggested 5142 Harlan

Street is a single-unit dwelling, it was in fact a multi-unit dwelling divided into two

separate apartments at the time of the search. See (Hr g Tr. at 75:6–8, Def. Ex. 6–8,

12–142). A locked door at the top of the stairwell separated Bernard s apartment from

the rest of the property, and the apartment had its own bathroom and kitchen. (Id. at

Def. Ex. 12–14, 16.) Both witnesses suppression hearing testimony supports the

additional finding that there was another apartment behind a wall and secured door

on the first floor of the residence. See (id. at 27:24–25; 75:6–8.) Detective Palma

reasonably should have discovered the multi-unit nature of the residence when he

entered the home to execute the search warrant based on the physical layout of the

home and the apparent lack of affiliation between the first-floor resident and Bernard.

See (id. at 46:8–15, Def. Ex. 6–8, 12–14, 16). The testimony and evidence also support

the finding that the first-floor area immediately inside the front door of the residence

was a common area accessible to all tenants in the home. (Id. at 58:3–12) (area was

devoid of furniture, did not lead to a bathroom or kitchen and provided access to

entrances to both apartments).


       2  The Defendant s witness, Ms. Garcia, testified that she took the photographs of 5142
Harlan Street introduced at the suppression hearing as Defense Exhibits on September 15, 2020.
(Hr g Tr. 85:14–17.) There is no evidence that the home s general layout was any different on
February 21, 2020.

                                              4
        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 5 of 15




                                            B

      Bernard moves to suppress all physical evidence, namely the guns, obtained

during the search of 5142 Harlan Street. (Def s Br. in Support of Suppression at 1, ECF

No. 14.) First, Bernard seeks a Franks hearing because he contends Detective Palma

knowingly lied or omitted material information in obtaining the warrant to search the

entire property. (Id.) He also argues the warrant was invalid for not specifying

Bernard s second-floor apartment as the place to be searched. (Id.) He contends the

execution of the warrant violated the Fourth Amendment because Detective Palma did

not cease his search and obtain a more specific warrant once he entered the home and

realized it was a multi-unit dwelling. (Id.) Finally, he argues that suppression is

warranted and the good faith exception should not apply. (Id.)

      The Government responds that 5142 Harlan Street is a single-unit dwelling,

rendering the search warrant and its execution valid. (Gov t Resp. Br. at 1, ECF No.

15.) Alternatively, the Government argues that, even if the home is a multi-unit

dwelling, the warrant was valid because Detective Palma reasonably believed it was a

single-unit dwelling when he applied for the warrant. (Id. at 6–7.) The Government

also contends the execution of the warrant was valid because Detective Palma limited

his search to Bernard s second-floor residence and the first-floor common area. (Id. at

7.) Finally, the Government argues Bernard lacks Fourth Amendment standing to

challenge the search of the safe and surrounding area because he lacked a reasonable

expectation of privacy in the first-floor common area. (Id. at 1, 11–12.)




                                            5
        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 6 of 15




                                             II

                                             A

       The Fourth Amendment guarantees that [t]he right of the people to be secure in

their persons, houses, papers, and effects against unreasonable searches and seizures,

shall not be violated, and no Warrant shall issue, but upon probable cause, supported

by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized. U.S. Const. amend. IV. The Warrant Clause requires

particularity to prevent general searches and ensure[] that the search will be

carefully tailored to its justifications, and will not take on the character of the wide-

ranging exploratory searches the Framers intended to prohibit. Maryland v. Garrison,

480 U.S. 79, 84 (1987). Law enforcement officers violate the Fourth Amendment when

they knowingly seek an overbroad search warrant, or when they execute a search

warrant they know is overbroad. Id. at 85–86. Courts must evaluate alleged Fourth

Amendment violations based on the information available to [law enforcement] at the

time they acted. Id. at 85. Accordingly, a search warrant, insofar as it authorize[s] a

search that turn[s] out to be ambiguous in scope, will, nevertheless, be upheld against

a particularity challenge if the warrant described the structure as it was known or

should have been known to the officers after reasonable inquiry under the

circumstances. United States v. Ritter, 416 F.3d 256, 266 (3d Cir. 2005) (quoting

Garrison, 480 U.S. at 86) (alterations in original). Likewise, a search pursuant to an

overbroad warrant does not violate the Fourth Amendment so long as the executing

officers, once they discover or should discover that the warrant is overbroad, limit the

search to those areas clearly covered by the warrant or [ ] discontinue entirely their



                                              6
        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 7 of 15




search. Id. (citing Garrison, 480 U.S. at 87). To deter Fourth Amendment violations,

when the Government seeks to admit evidence collected pursuant to an illegal search or

seizure, the judicially created doctrine known as the exclusionary rule at times

suppresses that evidence and makes it unavailable at trial. United States v. Katzin,

769 F.3d 163, 169 (3d Cir. 2014) (en banc), cert. denied, 135 S.Ct. 1448 (2015) (citing

Herring v. United States, 555 U.S. 135, 139 (2009)).

                                            B

       A defendant must have standing to challenge a search under the Fourth

Amendment and to invoke the exclusionary rule. United States v. Correa, 653 F.3d 187,

190 (3d Cir. 2011) (citing Minnesota v. Olson, 495 U.S. 91, 95 (1990) ( [C]apacity to

claim the protection of the Fourth Amendment depends . . . upon whether the person

who claims the protection of the Amendment has a legitimate expectation of privacy in

the invaded place. (quotation marks omitted) (alterations in original)).    [S]tanding in

the Fourth Amendment context is shorthand for a legitimate expectation of privacy

and is not a jurisdictional requirement to pursue an argument. United States v.

Jackson, 849 F.3d 540, 550 n.7 (3d Cir. 2017) (quoting United States v. Stearn, 597 F.3d

540, 551, 551 n.11 (3d Cir. 2010)). The defendant must have both an objectively

reasonable expectation of privacy and a subjective expectation of privacy. Correa, 653

F.3d at 190. The objective prong asks whether the expectation of privacy is one that

society is prepared to recognize as reasonable. Bond v. United States, 529 U.S. 334,

338 (2000) (internal quotation marks and citation omitted). For the subjective prong,

courts consider whether the individual, by his conduct, has exhibited an actual

expectation of privacy; that is, whether he has shown that he [sought] to preserve



                                             7
         Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 8 of 15




[something] as private. Id. (internal quotation marks and citation omitted) (alteration

in original).

                                              C

       A criminal defendant has the right to challenge the truthfulness of factual

statements made in an affidavit of probable cause supporting a warrant. United States

v. Yusuf, 461 F.3d 374, 383 (3d Cir. 2006) (discussing Franks v. Delaware, 438 U.S. 154

(1978)). In Franks

       the [Supreme] Court created a mechanism to allow a defendant to
       overcome the general presumption that an affidavit of probable cause
       supporting a search warrant is valid. First, the defendant must make a
        substantial preliminary showing that the affidavit contained a false
       statement, which was made knowingly or with reckless disregard for the
       truth, which is material to the finding of probable cause. At the hearing,
       the defendant must ultimately prove by a preponderance of the evidence
       that: (1) that the affiant knowingly and deliberately, or with a reckless
       disregard for the truth, made false statements or omissions that create a
       falsehood in applying for a warrant; and (2) that such statements or
       omissions were material, or necessary, to the probable cause
       determination.

Id. (citations omitted). The Third Circuit has further held: (1) omissions are made with

reckless disregard for the truth when an officer recklessly omits facts that any

reasonable person would want to know; and (2) assertions are made with reckless

disregard for the truth when an officer has obvious reasons to doubt the truth of what

he or she is asserting. Wilson v. Russo, 212 F.3d 781, 783 (3d Cir. 2000). In the end,

the defendant must prove by a preponderance of the evidence that probable cause does

not exist under the corrected affidavit, i.e., that the deficiency in the affidavit was

material to the original probable cause finding. Yusuf, 461 F.3d at 383.




                                              8
        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 9 of 15




                                           III

                                            A

      Bernard has failed to make the requisite substantial preliminary showing to

warrant a Franks hearing. See Franks, 438 U.S. at 155. He argues that Detective

Palma made material omissions knowingly or with reckless disregard for the truth by

submitting an affidavit of probable cause without referencing Bernard s second-floor

apartment. (Def s Br. in Support of Suppression at 18–19, ECF No. 14.) He relies

primarily on Detective Kuchinsky s interview notes, which reference a second-floor

apartment several times. (Id.) Detective Palma did not omit any reference to a specific

apartment recklessly, nor did he act with reckless disregard for the truth or have

obvious reasons to doubt the truth of his affidavit. Wilson, 212 F.3d at 783. He

conducted a thorough preliminary investigation in accordance with his standard

procedures. (Hr g Tr. 57:19–25, 58:1–2.) In doing so, he viewed Bernard s residence on

Google Maps, reviewed several property records, and considered information about the

size and structure of the home. (Id. at 13:22–25, 14:1–7, 14:13–17, 16:11–25, 17:1–7.)

Bernard argues Palma could have done more to determine if 5142 Harlan Street was a

single- or multi-unit dwelling before submitting his affidavit of probable cause for the

entire residence. But whether Palma could have done more is not the dispositive issue.

His investigation was reasonably thorough and led him to reasonably (though

incorrectly) conclude 5142 Harlan Street was a single-unit dwelling. In short, nothing

in the record suggests Detective Palma acted with reckless disregard for the truth in

swearing out the affidavit of probable cause.




                                            9
        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 10 of 15




                                            B

       Bernard next argues that the warrant was overbroad and invalid because it

authorized officers to search all of 5142 Harlan Street despite it being a multi-unit

dwelling. Bernard is correct that 5142 Harlan Street was a multi-unit dwelling, and

that the warrant was therefore overbroad because it authorized a search of the entire

residence. However, that fact does not invalidate the warrant because when Detective

Palma applied for the warrant, he described the structure as it was known or should

have been known to [him] after reasonable inquiry under the circumstances. Ritter,

416 F.3d at 266 (quoting Garrison, 480 U.S. at 86); see also Kao v. Markel Ins. Co., 708

F. Supp. 2d 472, 479 (E.D. Pa. 2010) ( [A] warrant issued for a multi-unit structure that

does not specify a particular apartment may still be valid when issued, if the police

officers who applied for the warrant reasonably believed, after a reasonable

investigation, that the premise was in fact a single-unit dwelling. ).

       Because the warrant was overbroad, once Detective Palma realized 5142 Harlan

Street was a multi-unit dwelling he had to either cease his search entirely or limit it to

those areas clearly covered by the warrant. Ritter, 416 F.3d at 266 (citing Garrison,

480 U.S. at 87). Whether he realized it at the time or not, he properly limited his

search to areas of the home clearly covered by the warrant. He testified credibly that,

upon entering the residence, he proceeded upstairs and encountered Bernard in one of

the second-floor rooms. He searched the second floor and recovered a set of keys, which

included a key for a safe. The second-floor search was permissible because Bernard s

second-floor apartment was an area[] clearly covered by the warrant. Id. Detective

Palma went downstairs to the first-floor common area where he found a loaded



                                            10
        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 11 of 15




semiautomatic rifle and a safe. He used the key from the second floor to unlock the safe

and discovered two more loaded semiautomatic firearms and several cards belonging to

Bernard.

      Bernard argues this search violated the Fourth Amendment because the first-

floor area was not clearly covered by the warrant. Id. The Court disagrees. First,

Bernard lacks Fourth Amendment standing to challenge the first-floor search resulting

in the seizure of the rifle because Detective Palma recovered the rifle in a common area

where Bernard lacked a reasonable expectation of privacy. See United States v. Acosta,

965 F.2d 1248, 1253 (3d Cir. 1992) (tenants in multi-unit apartment buildings lack

reasonable expectation of privacy in common areas); Correa, 653 F.3d at 191–92

(extending Acosta to multi-unit building with locked exterior door); see also (Hr g Tr.

136:21–24, 137:5–10) (counsel for Bernard admitted at suppression hearing that

Bernard did not have same expectation of privacy in rifle that he had in contents of

safe). Second, although Bernard has standing to challenge the search of the safe

because he had a reasonable expectation of privacy in its contents, see California v.

Greenwood, 486 U.S. 35, 48 (1988) (Brennan, J., dissenting) (citing several cases in

which the Court identified similar containers in which individuals have reasonable

expectation of privacy); see also United States v. Gricco, No. 01-cr-90, 2002 WL 393115,

at *2 (E.D. Pa. Mar. 12, 2002) (defendant had reasonable expectation in locked

container stored in room where he lacked reasonable expectation of privacy), the search

did not violate the Fourth Amendment because the warrant explicitly authorized

Detective Palma to search for and seize safes. See United States v. Bedford, 519 F.2d

650, 655 n.7 (3d Cir. 1975) ( [T]he police were lawfully inside the apartment building,



                                            11
        Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 12 of 15




[so] they could search and seize items specified in the warrant and found in common

areas of the building. ); see also United States v. Kaplan, No. 06-cr-719, 2010 WL

3620345, at *11 (E.D. Pa. Sept. 13, 2010), aff d, 526 F. App x 208 (3d Cir. 2013) (officers

could search and seize items in common area of multi-unit dwelling after realizing

warrant authorizing search of entire building was overbroad).

                                             C

       Even if the search of the safe violated the Fourth Amendment, suppression

would not be appropriate.

       When the Government seeks to admit evidence collected pursuant to an illegal

search or seizure, the exclusionary rule operates to suppress that evidence and makes it

unavailable at trial. See Katzin, 769 F.3d at 169 (citing Herring, 555 U.S. at 139). The

exclusionary rule was developed [t]o deter Fourth Amendment violations. Id.

       Whether suppression is appropriate under the exclusionary rule is a separate

question from whether a defendant s Fourth Amendment rights were violated. See

Hudson v. Michigan, 547 U.S. 586, 591–92 (2006) (citation omitted); accord Herring,

555 U.S. at 140. Exclusion is not a personal right conferred by the Constitution and was

not designed to redress the injury occasioned by an unconstitutional search. Davis v.

United States, 564 U.S. 229, 236 (2011) (quoting Stone v. Powell, 428 U.S. 465, 486

(1976)). Rather, the exclusionary rule is a judicially created means of effectuating the

rights secured by the Fourth Amendment. Stone, 428 U.S. at 482. The fact that a

Fourth Amendment violation occurs does not mean that the evidence is automatically

suppressed. See Katzin, 769 F.3d at 170 (citing Herring, 555 U.S. at 140). Indeed,




                                            12
         Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 13 of 15




exclusion has always been our last resort, not our first impulse.     Herring, 555 U.S. at

140 (quoting Hudson, 547 U.S. at 591).

        Application of the rule is instead limited to those unusual cases in which it

may achieve its objective: to appreciably deter governmental violations of the Fourth

Amendment. Katzin, 769 F.3d at 170 (quoting United States v. Leon, 468 U.S. 897, 909

(1984)). Real deterrent value alone, however, is insufficient for the exclusionary rule

to apply. Id. at 171 (quoting Davis, 564 U.S. at 237). The deterrent value must also

outweigh the substantial social costs of exclusion. Leon, 468 U.S. at 907. Such costs

often include omitting reliable, trustworthy evidence of a defendant s guilt, thereby

suppress[ing] the truth and set[ting] [a] criminal loose in the community without

punishment.     Katzin, 769 F.3d at 171 (quoting Davis, 564 U.S. at 237). Because this

result runs contrary to the truth-finding functions of judge and jury, exclusion is a

bitter pill, swallowed only as a last resort. Id. (citations and internal quotation marks

omitted). Accordingly, exclusion is warranted where the deterrent value of

suppression . . . overcome[s] the resulting social costs. Id. (citing Davis, 564 U.S. at

237).

        The good faith exception to the exclusionary rule was developed to effectuate

this balance and has been applied across a range of cases.     Id. (quoting Davis, 564

U.S. at 238). Leon and its progeny highlight that the deterrence benefits of exclusion

var[y] with the culpability of the law enforcement conduct at issue. Davis, 564 U.S. at

238 (quoting Herring, 555 U.S. at 143). The deterrent value of suppression tends to

outweigh the costs [w]here officers exhibit deliberate, reckless, or grossly negligent

disregard for Fourth Amendment rights. Id. (quoting Herring, 555 U.S. at 144). When



                                            13
         Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 14 of 15




the police act with an objectively reasonable good-faith belief in the legality of their

conduct, or when their conduct involves only simple, isolated negligence, the

deterrence rationale loses much of its force, and exclusion cannot pay its way. Id.

(citations and internal quotation marks omitted). Accordingly, discerning whether the

good faith exception applies requires courts to answer the objectively ascertainable

question whether a reasonably well trained officer would have known that the search

was illegal in light of all of the circumstances.   Katzin, 769 F.3d at 171 (quoting

Herring, 555 U.S. at 145).

        Even if Detective Palma s search of the safe    retrieved during a common-area

search and opened using a key properly obtained during the second-floor search

violated the Fourth Amendment, the good faith exception would apply. The Court

cannot conclude that a reasonably well-trained officer would have known that

searching the safe was illegal in light of all the circumstances. See id. At worst, an

illegal search of the safe would be only simple, isolated negligence, Davis, 564 U.S. at

238 (citation omitted), because Detective Palma knew (or reasonably should have

known) he was in a common area of the home and had a warrant to search safes found

therein. This objectively reasonable belief in the legality of the search minimizes the

deterrent value of suppression in this case. Conversely, the social costs of suppression

would be extremely high because suppression would involve omitting reliable,

trustworthy evidence of [Bernard s] guilt. Katzin, 769 F.3d at 171 (quoting Davis, 564

U.S. at 237). That social cost significantly outweighs the deterrent value of suppression

here.




                                              14
Case 2:20-cr-00208-GJP Document 21 Filed 11/02/20 Page 15 of 15




An appropriate Order follows.




                                         /s/ Gerald J. Pappert
                                        ________________________
                                        GERALD J. PAPPERT, J




                                15
